917 F.2d 1304
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Paul ROSS, Plaintiff-Appellant,v.Bruce WOOD;  Robert Wood;  Rum;  Wayne Stine, AssistantDeputy;  William B. Jarvis, Resident Unit Manager of CBlock;  Pamela Lajewski Pearson, Assistant Resident UnitManager C Block, Defendants-Appellees.
No. 90-1080.
United States Court of Appeals, Sixth Circuit.
Nov. 7, 1990.

1
Before RALPH B. GUY, Jr., and BOGGS, Circuit Judges;  and BERTELSMAN, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Paul Ross filed this complaint under 42 U.S.C. Sec. 1983.  He sued certain Michigan Department of Corrections employees, claiming that his constitutional rights were violated when he was not provided with a hearing prior to his transfer from Jackson Prison to the Marquette Branch Prison in March 1986.  Additionally, he claimed that, after being transferred to the Marquette Branch Prison, he was placed in administrative segregation without a hearing.  He requested damages and injunctive relief.


4
After reviewing the defendants' motion to dismiss or for summary judgment, the magistrate's report and recommendation, and Ross' objections, the district court granted defendants' motion for summary judgment as Ross was not denied his constitutional rights when he was transferred.   See Olim v. Wakinekona, 461 U.S. 238, 245-51 (1983).  Additionally, he received all the process to which he was due prior to his placement in administrative segregation at the Marquette Prison.   See Hewitt v. Helms, 459 U.S. 460, 472 (1983).


5
Upon review, we conclude that the district court properly granted summary judgment to the defendants and dismissed this action for the reasons stated in its opinion and order dated December 8, 1989.


6
Accordingly, we affirm the district court's order.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable William O. Bertelsman, U.S. District Judge for the Eastern District of Kentucky, sitting by designation